UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1698


YOSEPH NIGATU BEZABEH,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Yoseph Nigatu Bezabeh, Petitioner Pro Se.    Channah F. Norman,
Jason Wisecup, U. S. DEPARTMENT OF JUSTICE, Washington, DC, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Yoseph Nigatu Bezabeh petitions for review of an order

of the Board of Immigration Appeals (“Board”) denying his motion

to reopen.      We dismiss the petition for review because it is

untimely.

            Bezabeh had thirty days from the date of the Board’s

April 16, 2013 order from which to file a timely petition for

review.     See 8 U.S.C. § 1252(b)(1) (2006).           Because the petition

was filed on May 29, 2013, it is untimely.                  The thirty day time

period is “jurisdictional in nature and must be construed with

strict fidelity to [its] terms.”             Stone v. INS, 514 U.S. 386,

405 (1995).         It is “not subject to equitable tolling.”                 Id.

Thus,   this   court    does   not    have   jurisdiction       to   review   the

Board’s order denying the motion to reopen.

            Accordingly, we dismiss the petition for review.                  We

dispense     with    oral   argument    because       the    facts   and   legal

contentions    are    adequately     presented   in    the    materials    before

this court and argument would not aid the decisional process.



                                                                      DISMISSED




                                       2